This is an attempted appeal from a judgment of conviction rendered against the defendant, Robert *Page 444 
Lee Mickle, in the district court of McIntosh county on the 24th day of May, 1920, for the larceny of 33 head of cattle; punishment being assessed at confinement in the state penitentiary for a term of 4 years.
The Attorney General has filed the following motion to dismiss this appeal:
"Comes now George F. Short, the duly qualified and acting Attorney General, and moves the court to dismiss the appeal filed herein because the same has not been filed in the time prescribed by law, and calls the court's attention to page 371 of the case-made, which shows that the judgment and sentence was entered in the district court of McIntosh county, Oklahoma, on the 24th day of May, 1920, and the appeal filed in this court on the 26th day of November, 1920, more than six months after the judgment and sentence."
Section 5991, R.L. 1910, in part provides as follows:
"In felony cases the appeal must be taken within six months after the judgment is rendered."
An examination of the record by the court discloses that the motion to dismiss is well taken, and that the appeal was not lodged in this court within the time allowed by statute and should therefore be dismissed; and it is so ordered, and the cause remanded to the trial court, with directions to enforce the judgment.